IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT


                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

CHARLES HUGHES,

             Appellant,

 v.                                                       Case No. 5D17-687

STATE OF FLORIDA and
WAYNE IVEY, BREVARD COUNTY SHERIFF,

             Appellees.

_______________________________________/

Opinion filed June 9, 2017

Appeal from the Circuit Court
for Brevard County,
John M. Harris, Judge.

James S. Purdy, Public Defender, and
Nancy Ryan, Assistant Public Defender,
Daytona Beach, for Appellant.

Keith S. Kromash, of Nash & Kromash,
LLP, Melbourne, for Appellee, Wayne Ivey,
Brevard County Sheriff.

No Appearance for State of Florida.

Jeannette L. Estes, Agency for Persons
with Disabilities, Lakeland, Amicus Curiae,
for State of Florida, Agency for Persons
with Disabilities.

PER CURIAM.
       Appellant, Charles Hughes, appeals the denial of his habeas corpus petition.

Because the trial court’s order results in a term of detention greater than the statutory

maximum of fifteen days, we reverse and remand for consideration of Baker Act

proceedings.

       The State charged Hughes with attempted first-degree murder, arson of an

occupied dwelling, burglary of a dwelling, burglary of a conveyance, and two counts of

arson. However, on April 28, 2016, the trial court adjudicated Appellant incompetent to

proceed and dismissed his charges without prejudice pursuant to section 916.303, Florida

Statutes (2016). The trial court separately found that Hughes posed a danger to himself

and others, thus qualifying for involuntary admission to a secure residential facility. The

court ordered Hughes's involuntary admission, which he appealed, resulting in a stay of

his admission to residential care. See § 393.11(12)(b), Fla. Stat. (2016). On January 5,

2017, Hughes filed an emergency petition for writ of habeas corpus challenging his

continued detention in the Brevard County Jail. The trial court denied relief.

       A defendant "who has been adjudicated incompetent to proceed or not guilty by

reason of insanity" may be held in a jail "as an emergency facility for up to 15 days." §

916.107, Fla. Stat. (2017) (emphasis added). Thus, because Hughes's detention

exceeded fifteen days, "[n]o statute or rule of procedure authorize[d] his continued

detention," and the trial court had grounds to grant his petition. See Pangburn v.

Bradshaw, 39 So. 3d 578, 578 (Fla. 4th DCA 2010). However, just as the Fourth District

Court did in Facyson v. Jenne, 821 So. 2d 1169, 1171 (Fla. 4th DCA 2002), we find that,

despite our "power to release individuals who are being detained without legal authority,

we do not deem such to be an appropriate remedy in this case at this time." Instead, we




                                            -2-
recognize the trial court's finding that Hughes posed a danger to himself and others and

grant habeas corpus relief "subject first to consideration of Baker Act proceedings under

Chapter 394 by the trial court if appropriate." Dep't of Child. & Fams. v. B.N., 979 So. 2d
1110, 1112 (Fla. 4th DCA 2008).

      REVERSED and REMANDED with Instructions.


WALLIS, TORPY and EVANDER, JJ., concur.




                                            -3-